DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 2/2/22.  Claims 1-12 were elected in response to the restriction requirement.  Claims 13-21 are withdrawn. Claims 1-12 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,113,987. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 are encompassed by claims 1-16 of the U.S. Patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method of generating condition state information associated with a first machine, device, or system. The limitation of identifying a first machine, device, or system for which condition state information is of interest, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first machine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine” language, “identifying” in the context of this claim encompasses the user visually identifying a machine. Similarly, the limitations of: generating, and comparing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 1-8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2020/0210268 A1 to Nuthi et al. (hereinafter “Nuthi”).
Concerning claim 1, Nuthi discloses a method of generating condition state information associated with a first machine, device, or system (paragraphs [0023], [0024] – device in need of service is determined) comprising:
a. identifying a first machine, device, or system for which condition state information is of interest (paragraphs [0023], [0024] – device in need of service is determined); 
b. generating first machine, device, or system information from: i. first machine, device, or system baseline information associated with each of: 1. type; 2. manufacturer; 3. model number; 4. serial number; 5. date of manufacture; and 6. manufacturer-provided technical specifications (paragraphs [0023], [0054], [0055], [0132] – machine information is determined); 
ii. first machine, device, or system usage information comprising some or all of: 1. purchase date; 2. information associated with a use location; 3. owner or user information; and 4. information associated with one or more previous service or repair events (paragraph [0040], [0071] – machine history is determined); and 
c. comparing, by a computer, the generated first machine, device, or system information with a historical information library of machine, device, or system information derived from a plurality of machines, devices, or systems, wherein the library comprises historical information for each machine, device, or system, the 
d. generating, by the computer, information associated with a predicted condition state for the first machine, device, or system (paragraphs [0023], [0025], [0041], [0051], [0053] – machine conditions are predicted).

Concerning claim 2, Nuthi discloses wherein the condition state information of the first machine, device, or system is configured for use in one or more of: i. a user notification; ii. a report; iii. a dashboard; iv. as information for use in a current first machine, device, or system service or repair event; or v. as information for use in machine learning processes for subsequent condition state generation determinations for the either or both of the first machine, device, or system or a collection of one or more additional machines, devices, or systems of interest (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Concerning claim 3, Nuthi discloses wherein the condition state information is used in the current first machine, device, or system service or repair event, and the method further comprises: a. receiving, by the computer or a human, a request for service or repair of the first machine, device, or system, b. analyzing, by the computer, 

Concerning claim 4, Nuthi discloses wherein at least some of the diagnosis information for the first machine, device, or system is derived from analysis of images or video acquired on the mobile device during the current first machine, device, or system service or repair event, and wherein the acquired images or video are analyzed by one or more of: a. the mobile device; b. a computer in communications engagement with the mobile device; or c. the second technician (paragraphs [0023], [0025], [0051], [0053], [0066]-[0069], [0076] – materials to train technician on job are presented to technician).

Concerning claim 5, Nuthi discloses wherein at least some of the images or video are automatically acquired while the first technician is present at the location of the first machine, device, or system (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Concerning claim 6, Nuthi discloses wherein at least some of the diagnosis information for the first machine, device, or system is derived from analysis of first technician verbal observations acquired via the mobile device, and wherein the acquired first technician verbal observations are analyzed by one or more of: a. the mobile device; b. a computer in communications engagement with the mobile device; or c. the second technician, wherein the second technician is in real time audio communications with the first technician via the mobile device (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Concerning claim 7, Nuthi discloses wherein at least some of the first technician verbal observations are recorded automatically by the mobile device while the first technician is present at the location of the first machine, device, or system (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Concerning claim 8, Nuthi discloses further comprising: a. generating, by the computer, current condition state information for the first machine, device, or system at 

Concerning claim 10, Nuthi discloses wherein the information associated with the one or more previous service or repair events of the first machine and the information associated with one or more prior service or repair events of the plurality of machines, devices, or systems in the historical library is generated by: a. receiving, by the computer or by a human, a request for service or repair of the first machine, device, or system of interest at a location; b. dispatching, by the computer or the human, a first technician to a location of the first machine, device, or system for a service or repair event; c. providing to the first technician, by either or both of the computer or a remotely located second technician, instructions associated with service or repair of the first machine, device, or system; and d. receiving, by the computer, information associated with the service and repair event comprising some or all of: i. machine, device, or system identification information; ii. machine, device, or system location information; iii. machine, device, or system condition information; iv. machine, device, or system usage information; v. owner or user information; vi. technician demographic information; vii. an amount of technician time associated with completion of the service or repair event; viii. type of parts associated with the service or repair event; ix. cost of parts associated with the service or repair event; or x. feedback associated with the service or repair event 

Concerning claim 11, Nuthi discloses wherein the information associated with the predicted condition state for the first machine, device, or system is provided with a confidence level and if the confidence level is below a defined confidence level, presenting, by the computer, some or all of the generated first machine, device, or system information and the historical information from which the predicted condition state was generated to a human reviewer for analysis for one or more errors in one or more of: a. the first machine, device, or system baseline information; b. the first machine device, or system use information; or c. the historical information for the plurality of machines, devices, or systems (paragraphs [0023], [0025], [0041], [0051], [0053] – machine conditions are predicted).

Concerning claim 12, Nuthi discloses wherein at least some human review is provided prior to incorporation of current condition state information for the first machine, device, or system in a machine learning library (paragraphs [0023], [0025], [0051], [0053] – materials to train technician on job are presented to technician).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nuthi in view of US Publication No. 2013/0074180 A1 to Chim et al. (hereinafter “Chim”).

Concerning claim 9, Nuthi lacks specifically disclosing, and Chim discloses wherein the condition state information of the first machine, device, or system is configured as one or more of: a. a first machine, device, or system current condition state rating selected from a list of condition state ratings; b. a prediction of a number and type of service or repair events associated with the first machine, device, or system from a first time to a second time; or c. one or more costs associated with ownership or management for the first machine, device, or system from a first time to a second time (paragraphs [0064], [0067]-[0069], [0072]-[0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the training records as disclosed by Chim in the system of Nuthi in order to clearly provide records on the weighting system of the technicians.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the PTO - 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner




/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715